Exhibit 10.3
     This Joinder (this “Agreement”) is entered into this 21st day of September,
2009, by OPKO Health, Inc. (“OPKO”).
R E C I T A L S
     1. Effective September 19, 2008 Cocrystal Discovery, Inc., a Delaware
corporation (“Cocrystal”), and certain investors (the “Investors”) entered into
(a) that certain Series A Preferred Stock Purchase Agreement attached hereto as
Attachment A (the “Purchase Agreement”), (b) that certain Investors Rights
Agreement attached hereto as Attachment B (the “Investor Rights Agreement”),
(c) that certain Right of First Refusal and Co-Sale Agreement attached hereto as
Attachment C (the Co-Sale Agreement”), and (d) that certain Voting Agreement
attached hereto as Attachment D (the “Voting Agreement, and together with the
Purchase Agreement, the Investor Rights Agreement, the Co-Sale Agreement and the
Voting Agreement, the “Agreements”). Each of the capitalized terms used herein
but not otherwise defined shall have the meaning ascribed such terms in the
Purchase Agreement.
     2. Effective June 9, 2009, the Investors and Cocrystal entered into that
certain First Amendment to the Series A Preferred Stock Financing Agreements
attached hereto as Attachment E, pursuant to which the Purchase Agreement was
amended to permit OPKO to purchase approximately $2.5 million of shares of
Cocrystal’s Series A Preferred Stock (the “Shares”) at the Second Closing (the
“Amendment”).
     3. The Amendment further provided that each of the Agreements was amended
to add OPKO a party thereto with such amendments to be effective upon OPKO’s
purchase of the Shares and OPKO’s execution of counterpart signature pages to
the Agreements at the Second Closing.
     4. Effective September 21, 2009, OPKO delivered $2.5 million, the purchase
price for the Shares, to Cocrystal, and OPKO hereby acknowledges, agrees and
confirms that, by its execution of this Agreement, OPKO will be deemed to be a
party to each of the Purchase Agreement (as modified by the Amendment), the
Investor Rights Agreement, the Co-Sale Agreement, and the Voting Agreement.
Concurrent with the execution of this Agreement, OPKO will deliver to Cocrystal
a counterpart signature page to each of the Agreements.
     IN WITNESS WHEREOF, the undersigned have hereby executed this Agreement as
of the day and year first set forth above.

            OPKO Health, Inc.
      By:           Kate Inman      Title:   Deputy General Counsel, Secretary 
   

***Attachments B through D of this Joinder Agreement have been omitted from this
filing. The Company agrees to furnish supplementally copies of the omitted
attachments to the Commission upon request

1



--------------------------------------------------------------------------------



 



Attachment A
Series A Preferred Stock Purchase Agreement
COCRYSTAL DISCOVERY, INC.
SERIES A PREFERRED STOCK PURCHASE AGREEMENT
This Series A Preferred Stock Purchase Agreement (the “Agreement”) is entered
into as of September 19, 2008 by and among Cocrystal Discovery, Inc., a Delaware
corporation (the “Company”), and the investors listed on Exhibit A attached to
this Agreement (each an “Investor” and together the “Investors”). The parties
hereby agree as follows herein:
1. Purchase and Sale of Preferred Stock.
     1.1 Sale and Issuance of Series A Preferred Stock.
          (a) The Company shall adopt and file with the Secretary of State of
the State of Delaware on or before the Initial Closing (as defined below) the
Amended and Restated Certificate of Incorporation in the form of Exhibit B
attached to this Agreement (the “Restated Certificate”).
          (b) On or prior to the Initial Closing, the Company shall have
authorized (i) the sale and issuance to the Investors pursuant to this Agreement
of up to 7,080,000 shares (the “Shares”) of its Series A Preferred Stock,
$0.0001 par value per share (the “Series A Preferred Stock”), and (ii) the
issuance of the shares of the Company’s Common Stock, $0.0001 par value per
share (the “Common Stock”), to be issued upon conversion of the Shares (the
“Conversion Shares”). As of the Initial Closing, the Series A Preferred Stock
and the Common Stock shall have the rights, privileges, and restrictions set
forth in the Restated Certificate.
          (c) Subject to the terms and conditions of this Agreement, each
Investor agrees, severally and not jointly, to purchase at the applicable
Closing, and the Company agrees to sell and issue to each Investor at such
Closing, that number of Shares of Series A Preferred Stock set forth opposite
each such Investor’s name on Exhibit A attached hereto under the column entitled
“Cash Paid at Closing” with respect to such Closing at a purchase price of
$1.44134 per Share.
     1.2 Closing; Delivery.
          (a) The initial purchase and sale of the Shares under this Agreement
shall take place at the offices of Perkins Coie LLP, 1201 Third Avenue,
Suite 4800, Seattle, Washington, 98101, at 11:00 a.m. Pacific time on the date
hereof, or at such other time and place as the Company and the Investors
mutually agree upon orally or in writing (which date, time and place are
designated as the “Initial Closing”).
          (b) The second purchase and sale of the Shares under this Agreement
shall take place at the offices of Perkins Coie LLP, 1201 Third Avenue,
Suite 4800, Seattle, Washington, 98101, at 11:00 a.m. Pacific time on
September 18, 2009, or at such later date and time as may be designated by the
Company’s Board of Directors (the “Board of Directors”), other than the Series A
Directors (as such term is defined in the Restated Certificate), provided such
later date and time is reasonably acceptable to the Investors (which date, time
and place are designated as the “Second Closing”).
          (c) The third purchase and sale of the Shares under this Agreement
shall take place at the offices of Perkins Coie LLP, 1201 Third Avenue,
Suite 4800, Seattle, Washington, 98101, at 11:00 a.m. Pacific time on March 19,
2010, or at such later date and time as may be designated by the Board of
Directors, other than the Series A Directors, provided such later date and time
is reasonably acceptable to

 



--------------------------------------------------------------------------------



 



the Investors (which date, time and place are designated as the “Third Closing”,
and together with the Initial Closing and the Second Closing, each being a
“Closing”).
          (d) At each Closing, the Company shall deliver to each Investor a
certificate representing the Shares being purchased by such Investor at such
Closing, against payment of the purchase price therefor by check payable to the
Company, by wire transfer to a bank account designated by the Company, by
cancellation or conversion of notes or other indebtedness of the Company held by
such Investor, or by any combination of such methods.
          (e) At the Initial Closing, the Investor holding a convertible
promissory note of the Company (as identified on Exhibit A) (the “Note”) shall
deliver the Note to the Company for cancellation and conversion into the number
of shares of Series A Preferred Stock set forth opposite such Investor’s name on
Exhibit A under “Initial Closing” (the “Note Shares”) pursuant to the terms of
this Agreement (and notwithstanding any terms to the contrary contained in the
Note). The parties hereto agree and acknowledge that the Note shall convert into
the Note Shares at the Initial Closing (notwithstanding any terms to the
contrary contained in the Note), and that upon the issuance of the Note Shares
at the Initial Closing, any and all amounts due under the Note shall be deemed
paid in full and all obligations of the Company under the Note shall be fully
and finally satisfied and discharged.
     1.3 Defined Terms Used in this Agreement. In addition to the terms defined
above, the following terms used in this Agreement shall be construed to have the
meanings set forth or referenced below.
“Investors Rights Agreement” means the agreement among the Company and the
Investors dated as of the date of the Initial Closing, in substantially the form
of Exhibit C attached to this Agreement.
“Right of First Refusal Agreement” means the agreement among the Company, the
Purchasers, and certain other stockholders of the Company, dated as of the date
of the Initial Closing, in substantially the form of Exhibit D attached to this
Agreement.
“Transaction Agreements” means this Agreement, the Investors Rights Agreement,
the Right of First Refusal Agreement, and the Voting Agreement.
“Voting Agreement” means the agreement among the Company, the Purchasers and
certain other stockholders of the Company, dated as of the date of the Initial
Closing, in substantially the form of Exhibit E attached to this Agreement.
2. Representations and Warranties of the Company.
     The Company hereby represents and warrants to each Investor as of the date
of the Initial Closing, except as set forth on the Schedule of Exceptions
delivered to the Investors (the “Schedule of Exceptions”), which exceptions
shall be deemed to be representations and warranties as if made hereunder:
     2.1 Organization, Valid Existence, Corporate Power and Qualification. The
Company is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Delaware, and has all requisite corporate power
and authority to own its properties and carry on its business as currently
conducted. The Company is duly qualified to transact business and is in good
standing in the state of Washington and each other jurisdiction in which the
failure to so qualify would have a material adverse effect on its business,
financial condition or operating results.
     2.2 Capitalization. The equity capitalization of the Company consists,
immediately prior to the Initial Closing, of the following:

 



--------------------------------------------------------------------------------



 



          (a) 7,150,000 shares of Preferred Stock, all of which have been
designated Series A Preferred Stock, none of which are issued and outstanding
immediately prior to the Initial Closing. The rights, privileges and preferences
of the Preferred Stock are as stated in the Restated Certificate.
          (b) 17,150,000 shares of Common Stock, 3,054,444 shares of which are
issued and outstanding immediately prior to the Initial Closing. All of the
outstanding shares of Common Stock have been duly authorized and validly issued,
are fully paid and nonassessable, and were issued in compliance with all
applicable federal and state securities laws.
          (c) The Company has reserved 500,000 shares of Common Stock for
issuance to officers, directors, employees and consultants of the Company
pursuant to its 2007 Equity Incentive Plan, which (including all amendments
thereto) has been duly adopted by the Company’s Board of Directors and
shareholders (the “Stock Plan”). Of such reserved shares of Common Stock, no
options to purchase shares have been granted or are currently outstanding (the
“Outstanding Options”), 85,444 shares have been issued pursuant to restricted
stock awards, and 414,556 of such shares of Common Stock remain available for
issuance to officers, directors, employees and consultants pursuant to the Stock
Plan. The Company has furnished to the Purchasers complete and accurate copies
of the Stock Plan and forms of agreements used thereunder.
          (d) Other than (i) the Outstanding Options, and (ii) as set forth in
the Transaction Agreements, there are no outstanding options, warrants, rights
(including conversion or preemptive rights and rights of first refusal or
similar rights), or agreements, orally or in writing, for the purchase or
acquisition from the Company of any shares of its capital stock or securities
exercisable for or convertible into shares of capital stock. None of the
Company’s stock purchase or stock restriction agreements or stock option
documents contains a provision for acceleration (or lapse of a repurchase right)
upon the occurrence of any event. The Company has never adjusted or amended the
exercise price of any stock options previously awarded, whether through
amendment, cancellation, replacement grant, repricing, or any other means. The
Company has no obligation (contingent or otherwise) to purchase or redeem any of
its capital stock.
          (e) All outstanding securities of the Company, including, without
limitation, all outstanding shares of capital stock of the Company, all shares
of the capital stock of the Company issuable upon conversion or exercise of all
convertible or exercisable securities, and all other securities that the Company
is obligated to issue, are subject to a one hundred eighty (180) day “market
stand-off” restriction upon an initial public offering of the Company’s
securities pursuant to a registration statement filed with the Securities and
Exchange Commission pursuant to the Securities Act of 1933, as amended (the
“Securities Act”), in a form substantially identical to Section 2.11 of the
Investors Rights Agreement.
     2.3 Subsidiaries. The Company does not currently own or control, directly
or indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association, or other business entity. The
Company is not a participant in any joint venture, partnership, or similar
arrangement.
     2.4 Authorization. All corporate action on the part of the Company, its
officers, directors, and stockholders necessary for the authorization, execution
and delivery of the Transaction Agreements, the performance of all obligations
of the Company hereunder and thereunder, and the authorization, issuance, and
delivery of the Shares and the Conversion Shares (together, the “Securities”)
has been taken or will be taken prior to the Initial Closing. The Transaction
Agreements, when executed and delivered by the Company, shall constitute valid
and legally binding obligations of the Company, enforceable against the Company
in accordance with their respective terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
other laws of general application affecting enforcement of creditors’ rights
generally, (b) as limited by laws relating to

 



--------------------------------------------------------------------------------



 



the availability of specific performance, injunctive relief, or other equitable
remedies, or (c) to the extent the indemnification provisions contained in the
Investors Rights Agreement may be limited by applicable federal or state
securities laws.
     2.5 Valid Issuance of Shares. The Shares, when issued, sold and delivered
in accordance with the terms and for the consideration set forth in this
Agreement, will be validly issued, fully paid, and nonassessable and free of
restrictions on transfer other than restrictions on transfer under the
Transaction Agreements, applicable state and federal securities laws, and liens
or encumbrances created by or imposed by an Investor. Based in part upon the
representations of the Investors in Section 3 of this Agreement, and subject to
Section 2.6 below, the Shares will be issued in compliance with all applicable
federal and state securities laws. The Conversion Shares have been duly reserved
for issuance and, upon issuance in accordance with the terms of the Restated
Certificate, will be validly issued, fully paid, and nonassessable and free of
restrictions on transfer other than restrictions on transfer under the
Transaction Agreements, applicable federal and state securities laws, and liens
or encumbrances created by or imposed by an Investor. Based in part upon the
representations of the Investors in Section 3 of this Agreement, and subject to
Section 2.6 below, the Conversion Shares, when issued upon conversion of the
Shares in accordance with the Restated Certificate, will be issued in compliance
with all applicable federal and state securities laws.
     2.6 Governmental Consents and Filings. No consent, approval, order, or
authorization of, or registration, qualification, designation, declaration, or
filing with, any federal, state, or local governmental authority on the part of
the Company is required in connection with the consummation of the transactions
contemplated by this Agreement, except for (a) the filing of the Restated
Certificate with the Secretary of State of the state of Delaware, and
(b) filings pursuant to applicable state securities laws and Regulation D of the
Securities Act.
     2.7 Litigation. There is no claim, action, suit, proceeding, arbitration,
complaint, charge, or investigation pending or, to the Company’s knowledge,
currently threatened against the Company that questions the validity of the
Transaction Agreements or the right of the Company to enter into them, or to
consummate the transactions contemplated hereby or thereby, or that might
result, either individually or in the aggregate, in any material adverse effect
on the Company’s business, financial condition, prospects or operating results,
or any change in the current equity ownership of the Company, nor is the Company
aware that there is any reasonable basis for the foregoing. The Company is not a
party or subject to the provisions of any order, writ, injunction, judgment, or
decree of any court or government agency or instrumentality, and to the
Company’s knowledge no officer of the Company is a party or subject to any of
the foregoing with respect to such officer’s role with the Company. There is no
action, suit, proceeding, or investigation by the Company currently pending or
which the Company intends to initiate. The foregoing includes, without
limitation, actions, suits, proceedings, or investigations pending or threatened
in writing (or any reasonable basis therefor known to the Company) involving the
prior employment of any of the Company’s employees, their services provided in
connection with the Company’s business, or any information or techniques
allegedly proprietary to any of their former employers, or their obligations
under any agreements with prior employers.
     2.8 Intellectual Property.
          (a) The Company owns, or is validly licensed or otherwise possesses or
reasonably believes that it can readily obtain on commercially reasonable terms
legally enforceable rights to use, all intellectual property (including but not
limited to patents, patent applications, copyrights, trademarks (including trade
names and service marks), trademark applications, trade secrets, licenses,
domain names, works of authorship, inventions, confidential information, and
proprietary rights and processes) (collectively, “Intellectual Property”)
necessary for or used in its business as now conducted and as currently proposed
to be conducted, without (to the Company’s knowledge with respect to patents and
patent applications only) any conflict with or infringement of the rights of
third parties. The Company

 



--------------------------------------------------------------------------------



 



has not received any written communications alleging or otherwise indicating
that the Company has violated or, by conducting its business as now conducted,
would violate any of the Intellectual Property rights of any other person or
entity.
          (b) The Company has not been and will not be required, for the conduct
of its business as currently conducted and as currently proposed to be
conducted, to utilize any inventions or other intellectual or other property of
any employees, agents or independent contractors of the Company (or persons the
Company currently intends to hire) made prior to their employment or other
engagement by the Company or other than as part of such employment or engagement
for and on behalf of the Company. To the Company’s best knowledge, at no time
during the conception, reduction to practice or development of any of the
Intellectual Property owned by the Company (whether prior to or during the
employment or engagement of any such person by the Company) was any developer,
inventor or other contributor to such Intellectual Property (1) operating under
any grants from any governmental entity or agency, hospital, academic
institution or private or other source (any of the above or sub-division or
sub-entity thereof, an “Institution”), performing research sponsored by any
Institution or subject to any employment, consulting, staff or faculty member or
other engagement agreement or arrangement (whether full-time or part-time) or
invention assignment or nondisclosure agreement or other obligation with any
third party that would adversely affect the Company’s rights in such
Intellectual Property, (2) using any facilities of any Institution in connection
with any such conception or development of any such Intellectual Property, or
utilizing in connection therewith any time which his relationship or engagement
with any Institution warranted to be devoted to such Institution or to his
activities therein or for which he was receiving compensation from such
Institution, (3) researching, developing, teaching, using or otherwise being
involved, in connection with his relationship or engagement with any
Institution, in any matter that relates to any such Intellectual Property, or
(4) otherwise engaged in any activity in connection with his relationship or
engagement with any Institution that might serve as a basis for any claim by any
Institution with respect to any rights in any such Intellectual Property.
Without derogating in any manner from any other representation or warranty made
herein, no Institution has any rights of any kind in any of the Company’s
Intellectual Property.
          (c) The Company has taken reasonable measures to protect the secrecy
and confidentiality of all of its trade secrets and all know-how, inventions,
designs, processes, technical data, and other information from which the Company
derives value, or may potentially derive value, from the item not being
generally known. The Company does not know of any infringement,
misappropriation, or violation by any third party of any Intellectual Property
rights owned by the Company.
          (d) Section 2.8(d) of the Schedule of Exceptions contains a complete
list of all registered patents, registered trademarks, registered service marks,
registered trade names, registered domain names, registered copyrights, and all
other rights to Intellectual Property that are registered with a public legal
authority that are owned by the Company, and all pending applications for
registration of any Intellectual Property rights.
          (e) The software owned by the Company was not developed with, does not
contain, and is not compiled or integrated with Open Source Materials that would
impose any of the obligations or restrictions described in the definition of
Open Source Materials below on the Company’s ability to distribute or use such
Company-owned software or portion thereof. “Open Source Materials” means
software or any portion thereof provided to the Company under a license that
purports to require the Company to do any of the following: (1) disclose or
distribute or provide access to any of the software or portion thereof owned by
the Company; (2) authorize a licensee of a Company product to make derivative
works of any software or portion thereof owned by the Company; or (3) distribute
any software or portion thereof owned by the Company at no cost to the recipient
or otherwise restrict the Company’s ability to charge for distribution of or use
of such for commercial purposes.

 



--------------------------------------------------------------------------------



 



          (f) None of the Company’s employees are obligated under any contract
(including licenses, covenants, or commitments of any nature) or other
agreement, or subject to any judgment, decree, or order of any court or
administrative agency, that would interfere with the use of such employee’s full
time efforts to promote the interests of the Company or that would interfere
with or restrict the Company’s business as proposed to be conducted. Neither the
execution nor delivery of this Agreement, nor the carrying on of the Company’s
business as presently conducted, will conflict with or result in a breach of the
terms, conditions, or provisions of, or constitute a default under, any
contract, covenant, or instrument under which any of such employees is now
obligated. It is not and will not be necessary for the Company to use any
inventions of any of its employees (or persons it currently intends to hire)
made prior to or outside the scope of their employment by the Company.
     2.9 Compliance with Other Instruments. The Company is not in violation or
default (a) of any provisions of its Restated Certificate or Bylaws, (b) of any
judgment, order, writ, or decree applicable to it or to which it is a party,
(c) under any instrument, note, indenture, or mortgage to which it is a party,
(d) under any lease, agreement, contract, or purchase order to which it is a
party that is required to be listed on the Schedule of Exceptions, or (e) of any
provision of any federal or state statute, rule, or regulation applicable to the
Company. The execution, delivery, and performance of the Transaction Agreements,
and the consummation of the transactions contemplated by the Transaction
Agreements, will not result in any such violation or default or constitute, with
or without the passage of time and giving of notice, either (i) a violation of
or default under any of the foregoing, or (ii) an event which results in the
creation of any lien, charge, or encumbrance upon any assets of the Company or
the suspension, revocation, forfeiture, or nonrenewal of any permit or license
applicable to the Company. Neither the Company nor any of its subsidiaries is
engaged, nor has any officer, director, employee, or agent of the Company or any
of its subsidiaries engaged, in any act or practice which would constitute a
violation of the Foreign Corrupt Practices Act of 1977, or any rules or
regulations promulgated thereunder. There is not now, and there never has been,
any employment by the Company or any of its subsidiaries, or beneficial
ownership in the Company or any of its subsidiaries by, any governmental or
political official in any country in the world. To the Company’s knowledge, the
Company and each of its respective officers, directors, employees and agents are
in compliance with and have not violated the U.S. money laundering laws or
regulations, the U.S. Bank Secrecy Act, as amended by the USA Patriot Act of
2001 (including any recordkeeping or reporting requirements thereunder), or the
anti-money laundering laws or regulations of any jurisdiction.
     2.10 Agreements; Actions.
          (a) Except for the Transaction Agreements, there are no agreements,
understandings, instruments, contracts, or proposed transactions, or judgments,
orders, writs, or decrees, to which the Company is a party or by which it is
bound that involve (i) obligations of, or payments to, the Company in excess of
$25,000 in any fiscal year, (ii) the license of any patent, copyright,
trademark, trade secret, or other Intellectual Property right to or from the
Company (other than standard end-user licenses for off the shelf software
products used by the Company in its business and not incorporated into any
product or service offered or proposed to be offered by the Company), or
(iii) the grant of rights to develop, license, distribute, or sell its products
or services to any other person outside of the ordinary course of business.
          (b) Since January 1, 2008, the Company has not (i) declared or paid
any dividends, or authorized or made any distribution upon or with respect to
any class or series of its capital stock, (ii) incurred any indebtedness for
borrowed money or incurred any other liabilities individually in excess of
$25,000 or in excess of $100,000 in the aggregate, (iii) made any loans or
advances to any person or entity, other than ordinary advances for travel
expenses, or (iv) sold, exchanged, or otherwise disposed of any of its material
assets or material rights, other than the sale of its inventory in the ordinary
course of business.

 



--------------------------------------------------------------------------------



 



          (c) For the purposes of subsections (a) and (b) above, all
indebtedness, liabilities, agreements, understandings, instruments, contracts,
and proposed transactions involving the same person or entity (including persons
or entities the Company has reason to believe are affiliated with that person or
entity) shall be aggregated for the purposes of meeting the individual minimum
dollar amounts of each such subsection.
     2.11 Related Party Transactions.
          (a) Except for the agreements explicitly contemplated by the
Transaction Agreements and other than agreements or understandings pertaining to
(i) standard employee benefits generally made available to all employees,
(ii) standard director and officer indemnification agreements approved by the
Board of Directors, (iii) the purchase of shares of the Company’s capital stock
and the issuance of options to purchase shares of the Company’s common stock
under the Stock Plan, and (iv) proprietary information and invention agreements,
in each instance, there are no agreements, understandings, or proposed
transactions between the Company and any of its employees, officers, or
directors, or their affiliates.
          (b) The Company is not indebted, directly, or indirectly, to any of
its employees, officers, or directors, or to their respective affiliates,
spouses, or children, other than in connection with customary and reasonable
expenses or advances of such expenses of employees incurred in the ordinary
course of business. None of the Company’s employees, officers, or directors, or
any members of their immediate families, or any affiliate thereof, are, directly
or indirectly, indebted to the Company or, to the Company’s knowledge, have any
direct or indirect ownership interest in (i) any firm or corporation with which
the Company is affiliated or with which the Company has a business relationship
or (ii) any firm or corporation which competes with the Company, other than
ownership positions in publicly traded companies not exceeding two percent of
the outstanding capital stock thereof. None of the Company’s employees,
officers, or directors or, to the Company’s knowledge, any members of their
immediate families are, directly or indirectly, interested in any material
contract with the Company. The Company is not a guarantor or indemnitor of any
indebtedness of any other person, firm, or corporation.
     2.12 Rights of Registration and Voting Rights. Except as provided in the
Investors Rights Agreement, the Company is not under any obligation to register
under the Securities Act any of its currently outstanding securities or any
securities issuable upon exercise or conversion of its currently outstanding
securities. To the Company’s knowledge, except as contemplated in the Voting
Agreement, no stockholder of the Company has entered into any agreements with
respect to the voting of shares of capital stock of the Company.
     2.13 Title to Assets. The property and assets that the Company owns are
free and clear of all mortgages, deeds of trust, liens, loans, and encumbrances,
except for statutory liens for the payment of current taxes that are not yet
delinquent and encumbrances and liens that arise in the ordinary course of
business and do not materially impair the Company’s ownership or use of such
property or assets. With respect to the property and assets it leases, the
Company is in compliance with such leases and, to its knowledge, holds a valid
leasehold interest free of any liens, claims, or encumbrances other than those
of the lessors of such property or assets.
     2.14 Material Liabilities. The Company has no material liability or
obligation, absolute or contingent (individually or in the aggregate), except
(i) obligations and liabilities incurred after the date of incorporation in the
ordinary course of business that are not material, individually or in the
aggregate, and (ii) obligations under contracts made in the ordinary course of
business that would not be required to be reflected in financial statements
prepared in accordance with generally accepted accounting principles.

 



--------------------------------------------------------------------------------



 



     2.15 Changes. Since June 30, 2008, there has not been:
          (a) any change in the business, financial condition, prospects or
operating results of the Company, except changes in the ordinary course of
business that have not been, individually, or in the aggregate, materially
adverse;
          (b) any damage, destruction, or loss, whether or not covered by
insurance, materially and adversely affecting the business, properties or
financial condition of the Company;
          (c) any waiver or compromise by the Company of a valuable right or of
a material debt owed to it;
          (d) any satisfaction or discharge of any lien, claim, or encumbrance
or payment of any obligation by the Company, except in the ordinary course of
business and that is not materially adverse to the Company;
          (e) any change to a material contract or agreement to which the
Company is a party or subject;
          (f) any change in any compensation arrangement or agreement with any
officer or director;
          (g) any resignation or termination of employment of any officer or key
employee of the Company;
          (h) any mortgage, pledge, transfer of a security interest in or lien
created by the Company with respect to any of its properties or assets, except
liens for taxes not yet due or payable;
          (i) any loans or guarantees made by the Company to or for the benefit
of its employees, officers, or directors, or any members of their immediate
families, other than travel advances and other advances made in the ordinary
course of business;
          (j) any declaration, setting aside, or payment or other distribution
in respect to any of the Company’s capital stock, or any direct or indirect
redemption, purchase, or other acquisition of any of such stock by the Company;
          (k) any sale, assignment, or transfer of any patents, trademarks,
copyrights, trade secrets, or other Intellectual Property rights; or
          (l) any arrangement or commitment by the Company to do any of the
things described in this Section 2.15.
     2.16 Tax Matters.
          (a) There are no federal, state, county, local or foreign taxes dues
and payable by the Company which have not been timely paid. There are no accrued
and unpaid federal, state, country, local or foreign taxes of the Company which
are due, whether or not assessed or disputed. There have been no examinations or
audits of any tax returns or reports by any applicable federal, state, local or
foreign governmental agency. The Company has duly and timely filed all federal,
state, county, local and foreign tax returns required to have been filed by it
and there are in effect no waivers of applicable statutes of limitations with
respect to taxes for any year.

 



--------------------------------------------------------------------------------



 



          (b) To the Company’s knowledge, all individuals who have purchased
unvested shares of the Company’s Common Stock have timely filed elections under
Section 83(b) of the Code and any analogous provisions of applicable state tax
laws.
          (c) The Company is not a “United States real property holding
corporation” within the meaning of the Code and any regulations promulgated
thereunder.
     2.17 Insurance. The Company has in full force and effect fire, general
liability, and casualty insurance policies with extended coverage, in such
amounts (subject to reasonable deductions) as customarily carried by similar
companies at equivalent stages of development.
     2.18 Employee Matters.
          (a) The Company is not bound by or subject to (and none of its assets
or properties is bound by or subject to) any written or oral, express or
implied, contract, commitment, or arrangement with any labor union, and no labor
union has requested or, to the knowledge of the Company, has sought to represent
any of the employees, representatives, or agents of the Company. There is no
strike or other labor dispute involving the Company pending, or to the knowledge
of the Company threatened, which could have a material adverse effect on the
Company’s business, financial condition or operating results, nor is the Company
aware of any labor organization activity involving its employees.
          (b) Each officer and key employee of the Company is currently devoting
substantially all of his or her business time to the conduct of the business of
the Company. The Company is not aware that any officer or key employee is
planning to work less than full time at the Company. The Company is not aware
that any officer or key employee, or that any group of key employees, intends to
terminate his, her, or their employment with the Company, nor does the Company
have a present intention to terminate the employment of any of the foregoing
individuals. No officer or key employee is currently working or, to the
Company’s knowledge, plans to work for a competitive enterprise, whether or not
such officer or key employee is or will be compensated by such enterprise.
          (c) The employment of each officer and employee of the Company is
terminable at the will of the Company, and upon termination of the employment of
each such officer and employee, no severance or other payments will become due.
          (d) The Company is not delinquent in payments to any of its employees,
consultants, or independent contractors for any wages, salaries, commissions,
bonuses, or other direct compensation for any service performed for it to the
date hereof or amounts required to be reimbursed to such employees, consultants,
or independent contractors. The Company has complied in all material respects
with all applicable state and federal equal employment opportunity laws and with
other laws related to employment, including those related to wages, hours,
worker classification, and collective bargaining. The Company has withheld and
paid to the appropriate governmental entity or is holding for payment not yet
due to such governmental entity all amounts required to be withheld from
employees of the Company and is not liable for any arrears of wages, taxes,
penalties, or other sums for failure to comply with any of the foregoing.
     2.19 Benefit Plans. Section 2.19 of the Schedule of Exceptions sets forth
each employee benefit plan maintained, established, or sponsored by the Company,
or which the Company participates in or contributes to, which is subject to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The
Company has made all required contributions and has no liability to any such
employee benefit plan, other than liability for health plan continuation
coverage described in Part 6 of Title I(B) of ERISA, and has complied in all
material respects with all applicable laws for any such employee benefit plan.

 



--------------------------------------------------------------------------------



 



     2.20 Proprietary Information and Invention Agreements. Each employee and
officer of the Company has executed an agreement with the Company regarding
confidentiality, proprietary information and invention assignment substantially
in the form delivered or made available to the Investors. Each consultant and
independent contractor of the Company has executed an agreement with the Company
regarding confidentiality, proprietary information, and invention assignment
substantially in the form delivered or made available to the Investors. Each
such agreement is in full force and effect, and the Company is not aware that
any of its employees, consultants, independent contractors, or officers is in
violation of any such agreement. No such employee, consultant, independent
contractor, or officer has excluded works or inventions made prior to his, her,
or its employment with or service to the Company from his, her, or its
assignment of inventions pursuant to any such agreement.
     2.21 Permits. The Company has all franchises, permits, licenses, and any
similar authority necessary for the conduct of its business, the lack of which
could reasonably be expected to materially and adversely affect the business,
properties, prospects or financial condition of the Company. The Company is not
in default under any of such franchises, permits, licenses or other similar
authority.
     2.22 Corporate Documents. The Restated Certificate and Bylaws of the
Company are in the form provided or made available to the Investors. The copy of
the minute books of the Company provided or made available to the Investors
contains minutes of all meetings of directors and stockholders and all actions
by written consent without a meeting by the directors and stockholders since the
date of incorporation and accurately reflects all actions by the directors (and
any committee of directors) and stockholders with respect to all transactions
referred to in such minutes in all material respects.
     2.23 Brokers. The Company has not incurred in connection with the sale of
the Shares to the Investors any brokerage or finders’ fees, or agents’
commissions or any similar liabilities.
     2.24 Environmental and Safety Laws. To the Company’s knowledge the Company
is not in violation of any applicable statute, law, or regulation relating to
the environment or occupational health and safety, and to the Company’s
knowledge no material expenditures are or will be required in order to comply
with any such existing statute, law, or regulation.
     2.25 Disclosure. The representations and warranties of the Company
contained in this Agreement, as qualified by the Schedule of Exceptions, and in
the exhibits attached hereto or any certificate furnished or to be furnished to
Investors at the Initial Closing (when read together in the aggregate) do not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which they were made.
3. Representations and Warranties of the Investors.
Each Investor hereby represents and warrants to the Company, severally and not
jointly, that:
     3.1 Authorization. The Investor has full power and authority to enter into
the Transaction Agreements. The Transaction Agreements to which the Investor is
a party, when executed and delivered by the Investor, will constitute valid and
legally binding obligations of the Investor, enforceable in accordance with
their terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies, or (b) to the extent the indemnification provisions
contained in the Investors Rights Agreement may be limited by applicable federal
or state securities laws.
     3.2 Purchase Entirely for Own Account. The Shares to be acquired by the
Investor will be acquired for investment for the Investor’s own account, not as
a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and the Investor has no present intention of selling, granting

 



--------------------------------------------------------------------------------



 



any participation in, or otherwise distributing the same. By executing this
Agreement, the Investor further represents that the Investor does not presently
have any contract, undertaking, agreement, or arrangement with any person or
entity to sell, transfer or grant participations to such person or entity or to
any third person or entity, with respect to any of the Shares. The Investor has
not been formed for the specific purpose of acquiring the Shares.
     3.3 Disclosure of Information. The Investor has had an opportunity to
discuss the Company’s business, management, financial affairs, and the terms and
conditions of the offering of the Shares with the Company’s management and has
had an opportunity to review the Company’s facilities. The foregoing, however,
does not limit or modify the representations and warranties of the Company in
Section 2 of this Agreement or the right of the Investor to rely thereon.
     3.4 Restricted Securities. The Investor understands that the Shares have
not been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Investor’s representations as expressed herein. The
Investor understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Investor must hold the Shares indefinitely unless they are registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available. The Investor acknowledges that the Company has no obligation to
register or qualify the Shares, or the Common Stock into which the Shares may be
converted, for resale except as set forth in the Investors Rights Agreement.
     3.5 No Public Market. The Investor understands that no public market now
exists for the Shares, and that the Company has made no assurances that a public
market will ever exist for the Shares.
     3.6 Legends. The Investor understands that the Shares and any securities
issued in respect of or exchange for the Shares, may bear one or all of the
following legends:
          (a) “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE COMPANY OTHERWISE SATISFIES ITSELF
THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.”
          (b) Any legend set forth in, or required by, the other Transaction
Agreements.
          (c) Any legend required by the securities laws of any state to the
extent such laws are applicable to the Shares represented by the certificate so
legended.
Notwithstanding the foregoing, the legend referred to in Section 3.6(a) above
shall be removed and the Company shall issue a certificate without such legend
to the holder of the Securities if such Securities are registered under the
Securities Act, or if such holder provides the Company with an opinion of
counsel (which may be counsel for the Company) reasonably acceptable to the
Company to the effect that, or the Company otherwise satisfies itself that, a
public sale or transfer of such Securities may be made without registration
under the Securities Act, or such holder provides the Company with reasonable
assurances, which may, at the option of the Company, include an opinion of
counsel reasonably acceptable to the Company, that such Securities can be sold
pursuant to Rule 144 under the Securities Act.

 



--------------------------------------------------------------------------------



 



     3.7 Accredited Investor. The Investor is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
     3.8 Foreign Investors. If the Investor is not a United States person (as
defined by Section 7701(a)(30) of the Code), the Investor hereby represents that
it has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Shares or
any use of this Agreement, including (a) the legal requirements within its
jurisdiction for the purchase of the Shares, (b) any foreign exchange
restrictions applicable to such purchase, (c) any governmental or other consents
that may need to be obtained, and (d) the income tax and other tax consequences,
if any, that may be relevant to the purchase, holding, redemption, sale, or
transfer of the Shares. The Investor’s subscription and payment for and
continued beneficial ownership of the Shares will not violate any applicable
securities or other laws of the Investor’s jurisdiction.
     3.9 Exculpation among Investors. The Investor acknowledges that it is not
relying upon any person or entity, other than the Company and its officers and
directors, in making its investment or decision to invest in the Company.
     3.10 Residence. If the Investor is an individual, then the Investor resides
in the state or province identified in the address of the Investor set forth on
Exhibit A; if the Investor is a partnership, corporation, limited liability
company, or other entity, then the office or offices of the Investor in which
its principal place of business is identified in the address or addresses of the
Investor set forth on Exhibit A.
     3.11 General Solicitation. Neither the Investor, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including through a broker or finder (a) engaged in any general
solicitation, or (b) published any advertisement in connection with the offer
and sale of the Shares.
4. Conditions to the Investors’ Obligations at Initial Closing.
The obligations of each Investor to purchase Shares at the Initial Closing are
subject to the fulfillment, on or before the Initial Closing, of each of the
following conditions, unless otherwise waived by such Investor in writing:
     4.1 Representations and Warranties. The representations and warranties of
the Company contained in Section 2 shall be true and correct in all respects as
of the Initial Closing with the same effect as though such representations and
warranties had been made on and as of the date of the Initial Closing.
     4.2 Performance. The Company shall have performed and complied with all
covenants, agreements, obligations, and conditions contained in this Agreement
that are required to be performed or complied with by the Company on or before
the Initial Closing.
     4.3 Compliance Certificate. The President of the Company shall deliver to
the Investors at the Initial Closing a certificate certifying that the
conditions specified in Sections 4.1 and 4.2 have been fulfilled.
     4.4 Qualifications. All authorizations, approvals or permits, if any, of
any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Shares pursuant to this Agreement shall have been obtained and shall be
effective as of the Initial Closing.
     4.5 Board of Directors. As of the Initial Closing, the authorized size of
the Board of Directors shall be set at six directors, and the Board shall be
comprised of Sam Lee, Gary Wilcox, Roger Kornberg, Phillip Frost, M.D., Jane
Hsiao, Ph.D. and Steven D. Rubin.

 



--------------------------------------------------------------------------------



 



     4.6 Investors Rights Agreement. The Company and each Investor (other than
the Investor relying upon this condition to excuse such Investor’s performance
hereunder) shall have executed and delivered the Investors Rights Agreement.
     4.7 Right of First Refusal Agreement. The Company, each Investor (other
than the Investor relying upon this condition to excuse such Investor’s
performance hereunder), and the other stockholders of the Company named as
parties thereto shall have executed and delivered the Right of First Refusal
Agreement.
     4.8 Voting Agreement. The Company, each Investor (other than the Investor
relying upon this condition to excuse such Investor’s performance hereunder),
and the other stockholders of the Company named as parties thereto shall have
executed and delivered the Voting Agreement.
     4.9 Restated Certificate. The Company shall have filed the Restated
Certificate with the Secretary of State of Delaware on or prior to the Initial
Closing, which shall continue to be in full force and effect as of the Initial
Closing.
     4.10 Secretary’s Certificate. The Secretary of the Company shall have
delivered to the Investors at the Initial Closing a certificate dated as of the
Initial Closing certifying (a) the Restated Certificate as then in effect,
(b) the Bylaws of the Company as then in effect, (c) the resolutions of the
Board of Directors of the Company approving (among other things) the Transaction
Agreements and the transactions contemplated thereunder (including the issuance
of the Securities), and (d) the resolutions of the stockholders of the Company
approving (among other things) the Restated Certificate.
     4.11 Indemnification Agreements. The Company and each director designated
by an Investor (other than the Investor relying upon this condition to excuse
such Investor’s performance hereunder) shall have executed and delivered the
Company’s standard form of Indemnification Agreement for its directors.
5. Conditions to the Company’s Obligations at Closing.
The obligations of the Company to sell the Shares to the Investors at each
Closing are subject to the fulfillment, on or before such Closing, of each of
the following conditions, unless otherwise waived by the Company in writing:
     5.1 Representations and Warranties. The representations and warranties of
each Investor contained in Section 3 shall be true and correct in all respects
as of such Closing with the same effect as though such representations and
warranties had been made on and as of the date of the Closing.
     5.2 Performance. The Investors shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by them on or before such
Closing.
     5.3 Qualifications. All authorizations, approvals or permits, if any, of
any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Shares pursuant to this Agreement shall have been obtained and shall be
effective as of such Closing.
     5.4 Investors Rights Agreement. Each Investor shall have executed and
delivered the Investors Rights Agreement.
     5.5 Right of First Refusal Agreement. Each Investor and the other
stockholders of the Company named as parties thereto shall have executed and
delivered the Right of First Refusal Agreement.

 



--------------------------------------------------------------------------------



 



     5.6 Voting Agreement. Each Investor and the other stockholders of the
Company named as parties thereto shall have executed and delivered the Voting
Agreement.
     5.7 Purchase Price. Each Investor in such Closing shall have delivered to
the Company the purchase price for the Shares being purchased by such Investor
in such Closing, in the amount set forth opposite such Investor’s name on
Exhibit A.
6. Miscellaneous.
     6.1 Survival of Warranties. Unless otherwise set forth in this Agreement,
the representations and warranties of the Company and the Investors contained in
or made pursuant to this Agreement shall survive the execution and delivery of
this Agreement until the earliest of (a) the second anniversary of the Initial
Closing, (b) the closing of a Deemed Liquidation (as defined in the Restated
Certificate), or (c) the closing of a Qualified IPO (as defined in the Restated
Certificate).
     6.2 Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
     6.3 Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to principles of conflicts
of law.
     6.4 Counterparts; Facsimile. This Agreement may be executed and delivered
by facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
     6.5 Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
     6.6 Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or: (a) personal delivery to the party to be
notified, (b) when sent, if sent by facsimile during normal business hours of
the recipient, and if not sent during normal business hours, then on the
recipient’s next business day, (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or
(d) one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth on the signature page or Exhibit A, or to
such facsimile number or address as subsequently modified by written notice
given in accordance with this Section 6.6. If notice is given to the Company, a
copy shall also be sent to Perkins Coie LLP, Attention James R. Lisbakken and
Mark A. Metcalf, 1201 Third Avenue, Suite 4800, Seattle, WA 98101.
     6.7 No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. Each Investor agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
each Investor or any of its officers, employees, or representatives is
responsible. The Company agrees to indemnify and hold harmless each Investor
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of

 



--------------------------------------------------------------------------------



 



this transaction (and the costs and expenses of defending against such liability
or asserted liability) for which the Company or any of its officers, employees,
or representatives is responsible.
     6.8 Fees and Expenses; Attorneys’ Fees. The Company and each Investor shall
each bear its own expenses with respect to the transaction; provided that the
Company shall reimburse The Frost Group, LLC for the documented fees and
expenses of its outside legal counsel, up to a maximum amount of $20,000. If any
action at law or in equity (including arbitration) is necessary to enforce or
interpret the terms of any of the Transaction Agreements, the prevailing party
shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.
     6.9 Amendments and Waivers. Any term of this Agreement may be amended or
waived only with the written consent of the Company and the holders of a
majority of the Common Stock issued or issuable upon conversion of the Shares.
Any amendment or waiver effected in accordance with this Section 6.9 shall be
binding upon the Investors and each transferee of the Shares (or the Common
Stock issuable upon conversion thereof), each future holder of all such
securities, and the Company. Each Investor acknowledges that by the operation of
this paragraph, the holders of a majority of the Common Stock issued or issuable
upon conversion of the Shares has the right and power to diminish or eliminate
all rights of such Investor under this Agreement.
     6.10 Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded, and
(c) the balance of the Agreement shall be enforceable in accordance with its
terms.
     6.11 Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power, or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent, or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
     6.12 Entire Agreement. This Agreement (including the Exhibits hereto), the
Restated Certificate, and the other Transaction Agreements constitute the full
and entire understanding and agreement between the parties with respect to the
subject matter hereof, and any other written or oral agreement relating to the
subject matter hereof existing between the parties are expressly canceled.
     6.13 Legal Representation. It is acknowledged by each of the other
Investors that the Company has retained Perkins Coie LLP to act as its counsel
in connection with the transactions contemplated by the Transaction Agreements
and that Perkins Coie LLP has not acted as counsel for any of the Investors in
connection with the transactions contemplated by the Transaction Documents, and
that none of the Investors has the status of a client of Perkins Coie LLP for
conflict of interest or any other purpose as a result thereof.
     6.14 California Corporate Securities Law.

 



--------------------------------------------------------------------------------



 



     THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT
BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA
AND THE ISSUANCE OF THE SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM THE QUALIFICATION BY SECTION 25100, 25102 OR 25105
OF THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT
ARE EXPRESSLY CONDITIONED UPON THE QUALIFICATION BEING OBTAINED UNLESS THE SALE
IS SO EXEMPT
* * * * *
IN WITNESS WHEREOF, the parties have executed this Series A Preferred Stock
Purchase Agreement as of the date first written above.

              COMPANY:
 
            COCRYSTAL DISCOVERY, INC.
 
       
 
  By:    
 
       
 
  Sam Lee    
 
  President    
 
       
 
  Address:   17108 17th Avenue W.
 
      Lynnwood, WA 98037  
 
  INVESTORS:

**The Exhibits to the Series A Preferred Stock Purchase Agreement been omitted
from this filing. The Company agrees to furnish supplementally copies of the
omitted attachments to the Commission upon request.

 



--------------------------------------------------------------------------------



 



Attachment E
First Amendment to the Series A Preferred Stock Financing Agreements
COCRYSTAL DISCOVERY, INC.
FIRST AMENDMENT TO
SERIES A PREFERRED STOCK
FINANCING AGREEMENTS
     This First Amendment to Series A Preferred Stock Financing Agreements (the
“Amendment”) is made as of June 9, 2009 by and among Cocrystal Discovery, Inc.,
a Delaware corporation (the “Company”), and the undersigned stockholders of the
Company (the “Stockholders”). This Amendment amends: (a) that certain Series A
Preferred Stock Purchase Agreement, dated September 19, 2008, between the
Company and the holders of the Company’s Series A Preferred Stock (the “Purchase
Agreement”); (b) that certain Investors Rights Agreement, dated September 19,
2008, between the Company and certain founders and investors of the Company
named therein (the “Investors Rights Agreement”); (c) that certain Right of
First Refusal and Co-Sale Agreement, dated September 19, 2008, between the
Company and certain founders and investors of the Company named therein (the
“Co-Sale Agreement”); and (d) that certain Voting Agreement, dated September 19,
2008, between the Company and certain common holders and investors of the
Company named therein (the “Voting Agreement”). Capitalized terms used but not
defined herein shall be ascribed the meanings given to such terms in the
Purchase Agreement.
RECITALS
     A. The Company and the Stockholders desire to amend the Purchase Agreement
to permit OPKO Health, Inc., a Delaware corporation (“OPKO”), to purchase
approximately $2,500,000 of the Series A Preferred Stock of the Company (the
“Series A Preferred”) at the Second Closing.
     B. The investment by OPKO under the Purchase Agreement will be made in lieu
of investment by the following investors, who currently have the right to invest
in the Second Closing under the Purchase Agreement: ***.
     C. Pursuant to Section 6.9 of the Purchase Agreement, any term of the
Purchase Agreement may be amended with the written consent of the Company and
the holders of a majority of the Common Stock of the Company issued or issuable
upon conversion of the outstanding Shares. The Stockholders collectively hold a
majority of the Common Stock of the Company issued or issuable upon conversion
of the Shares that are outstanding on the date of this Amendment.
     D. In connection with the purchase of shares of Series A Preferred by OPKO
pursuant to the Purchase Agreement, the Company and the Stockholders desire to
amend the Investors Rights Agreement, the Co-Sale Agreement and the Voting
Agreement to permit OPKO to become a party to each of those agreements.
     E. Pursuant to Section 6.6 of the Investors Rights Agreement, any term of
the Investors Rights Agreement may be amended with the written consent of the
Company, the holders of a majority of the Registrable Securities (as defined in
the Investors Rights Agreement) excluding Founder Registrable Securities (as
defined in the Investors Rights Agreement), and the holders of a majority of the
Founder Registrable Securities. The Stockholders collectively hold (i) a
majority of the Registrable Securities excluding the Founder Registrable
Securities, and (ii) a majority of the Founder Registrable Securities.

1



--------------------------------------------------------------------------------



 



     F. Pursuant to Section 8.3 of the Co-Sale Agreement, the Co-Sale Agreement
may be amended to add a new holder of Preferred Stock of the Company as an
“Investor” under the Co-Sale Agreement with the written consent of the Company
and the holders of a majority of the Holders Shares (as such term is defined in
the Co-Sale Agreement) held by all Holders (as such term is defined in the
Co-Sale Agreement). The Stockholders that are Holders under the Co-Sale
Agreement collectively hold a majority of the Holder Shares.
     G. Pursuant to Section 7(c) of the Voting Agreement, any term of the Voting
Agreement may be amended with the written consent of the Company, an Investor
Majority (as such term is defined in the Voting Agreement), and a Common
Majority (as such term is defined in the Voting Agreement). The Stockholders
collectively constitute both an Investor Majority and a Common Majority under
the Voting Agreement.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
confirmed, the parties hereto hereby agree as follows:
     7. Amendment of the Purchase Agreement.
          7.1 Section 1.1(c). Section 1.1(c) of the Purchase Agreement is hereby
amended and restated in its entirety to read as follows:
     “(c) Subject to the terms and conditions of this Agreement, each Investor
agrees, severally and not jointly, to purchase at the applicable Closing, and
the Company agrees to sell and issue to each Investor at such Closing, that
number of Shares of Series A Preferred Stock set forth opposite each such
Investor’s name on Exhibit A attached hereto under the column entitled “Cash
Paid at Closing” with respect to such Closing at a purchase price of (a) with
respect to the First Closing and the Third Closing, $1.44134 per Share, or
(b) with respect to the Second Closing, the applicable purchase price set forth
opposite each such Investor’s name under the column entitled “Per Share Purchase
Price” on the schedule for the Second Closing on Exhibit A attached hereto,
which price as indicated on Exhibit A shall be either $1.44134 per Share or
$1.4691 per Share.”
     7.2 Schedule of Investors. The Schedule of Investors for the Second Closing
under the Purchase Agreement (set forth on Exhibit A to the Purchase Agreement)
is hereby amended in its entirety to read as follows:

2



--------------------------------------------------------------------------------



 



     Second Closing — September 18, 2009

                              Number of Shares                   of Series A    
Per Share Purchase     Cash Paid   Name and Address   Preferred Stock     Price
    at Closing  
OPKO Health, Inc.
    1,701,723     $ 1.46910     $ 2,500,001.26  
4400 Biscayne Blvd. Suite 1180 Miami, FL 33137 ****
    17,345     $ 1.44134     $ 25,000.05  
 
                       
TOTAL
    1,719,068             $ 2,525,001.31  

     8. Amendment of Investors Rights Agreement.
          8.1 The Investors Rights Agreement is hereby amended to add OPKO as a
party thereto as an “Investor,” with such amendment to be effective upon OPKO’s
purchase of shares of the Company’s Series A Preferred Stock at the Second
Closing (as such term is defined in the Purchase Agreement) under the Purchase
Agreement and OPKO’s execution of a counterpart signature page to the Investors
Rights Agreement. The Company is hereby authorized to update Exhibit A to the
Investors Rights Agreement to reflect such amendment.
          8.2 The defined term “Purchase Agreement” when used in the Investors
Rights Agreement is hereby amended to mean “that certain Series A Preferred
Stock Purchase Agreement, dated September 19, 2008, between the Company and the
holders of the Company’s Series A Preferred Stock, as such agreement may be
amended from time to time.”
     9. Amendment of Co-Sale Agreement.
          9.1 The Co-Sale Agreement is hereby amended to add OPKO as a party
thereto as an “Investor,” with such amendment to be effective upon OPKO’s
purchase of shares of the Company’s Series A Preferred Stock at the Second
Closing (as such term is defined in the Purchase Agreement) under the Purchase
Agreement and OPKO’s execution of a counterpart signature page to the Co-Sale
Agreement. The Company is hereby authorized to update Schedule B to the Co-Sale
Agreement to reflect such amendment.
          9.2 The defined term “Purchase Agreement” when used in the Co-Sale
Agreement is hereby amended to mean “that certain Series A Preferred Stock
Purchase Agreement, dated September 19, 2008, between the Company and the
holders of the Company’s Series A Preferred Stock, as such agreement may be
amended from time to time.”
     10. Amendment of Voting Agreement.
          10.1 The Voting Agreement is hereby amended to add OPKO as a party
thereto as an “Investor,” with such amendment to be effective upon OPKO’s
purchase of shares of the Company’s Series A Preferred Stock at the Second
Closing (as such term is defined in the Purchase Agreement) under the Purchase
Agreement and OPKO’s execution of a counterpart signature page to the Voting
Agreement. The Company is hereby authorized to update Schedule A to the Voting
Agreement to reflect such amendment.

3



--------------------------------------------------------------------------------



 



          10.2 The defined term “Purchase Agreement” when used in the Voting
Agreement is hereby amended to mean “that certain Series A Preferred Stock
Purchase Agreement, dated September 19, 2008, between the Company and the
holders of the Company’s Series A Preferred Stock, as such agreement may be
amended from time to time.”
     11. Miscellaneous.
          11.1 Governing Law. This Amendment and the rights and obligations of
the parties hereunder shall be governed by, and construed in accordance with,
the laws of the State of Delaware, without giving effect to principles of
conflicts of law.
          11.2 Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.
          11.3 Titles and Subtitles. The titles and subtitles used in this
Amendment are used for convenience only and are not to be considered in
construing or interpreting this Amendment.
          11.4 Entire Agreement. Except as expressly amended hereby, the
Purchase Agreement, the Investors Rights Agreement, the Co-Sale Agreement and
the Voting Agreement and all rights and obligations of the Company and the other
parties thereto under such agreements shall remain in full force and effect. If
any term, provision, covenant or restriction of this Amendment is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Amendment, and of the Purchase Agreement, the Investors
Rights Agreement, the Co-Sale Agreement and the Voting Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.
[Signature page follows]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
undersigned as of the date first written above.

            COMPANY:

COCRYSTAL DISCOVERY, INC.
      By:           Gary L. Wilcox, Ph.D.        Chief Executive Officer       
STOCKHOLDERS:
      By:         Name:         Title:        

5